NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TRINIDAD MARTINEZ-SANDOVAL,                     No.    16-71994
AKA Marvin Martinez Sandoval, AKA
Trinidad Martinez Sandoval,                     Agency No. A200-153-740

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 6, 2019**
                              Pasadena, California

Before: SCHROEDER, FRIEDLAND, and R. NELSON, Circuit Judges.

      Trinidad Martinez-Sandoval, a native and citizen of Guatemala, seeks

review of the Board of Immigration Appeals’ (“BIA”) final removal order,

dismissing his appeal from the immigration judge’s (“IJ”) decision denying his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for withholding of removal and for protection under the Convention

Against Torture (“CAT”). As the parties are familiar with the facts, we do not

recount them here. We have jurisdiction under 8 U.S.C. § 1252(a). We review the

agency’s denial of a motion for a continuance for abuse of discretion. Ahmed v.

Holder, 569 F.3d 1009, 1012 (9th Cir. 2009). Additionally, we review the BIA’s

particularly serious crime determination for abuse of discretion and review the

denial of withholding and CAT relief for substantial evidence. Konou v. Holder,

750 F.3d 1120, 1124, 1127 (9th Cir. 2014). We deny the petition for review.

      First, the BIA did not abuse its discretion in denying Martinez’s request for a

continuance. The conviction records and police reports that the IJ considered were

admitted in the removal proceedings. Moreover, Martinez had ample notice that

they would be considered in the context of the particularly serious crime

determination. Because Martinez had a reasonable opportunity to investigate the

conviction records and police reports prior to the removal proceeding, the agency

did not abuse its discretion in denying Martinez’s continuance request. See

Bondarenko v. Holder, 733 F.3d 899, 907 (9th Cir. 2013).

      Second, the BIA also did not abuse its discretion in affirming the IJ’s

conclusion that Petitioner’s assault conviction under California’s Penal Code § 240

qualifies as a particularly serious crime, rendering him statutorily ineligible for

withholding of removal and withholding under the CAT. Our review is limited to


                                           2
whether the agency relied on the appropriate factors and proper

evidence. See Avendano-Hernandez v. Lynch, 800 F.3d 1072, 1077 (9th Cir.

2015) (the court may not reweigh the evidence and reach its own conclusion in

review of the agency’s particularly serious crime designation). Here, the BIA and

the IJ considered the relevant factors and applied them to the record evidence and

there is no indication that the agency acted “arbitrarily, irrationally, or contrary to

law.” Arbid v. Holder, 700 F.3d 379, 385 (9th Cir. 2012). See also Konou, 750
F.3d at 1126–27 (listing factors to consider in determining whether a crime is

particularly serious).

      Third, substantial evidence supports the BIA’s denial of deferral of removal

under the CAT because Petitioner failed to establish that it is more likely than not

that he will be tortured by or with the acquiescence of the government of

Guatemala.1

      The petition for review is DENIED.


1
  The United States Supreme Court recently granted certiorari in Nasrallah v. Barr,
No. 18-1432 (Oct. 18, 2019), which presents the question “[w]hether,
notwithstanding Section 1252(a)(2)(C), the courts of appeals possess jurisdiction to
review factual findings underlying denials of withholding (and deferral) of removal
relief.” Petition for a Writ of Certiorari, Nasrallah v. Barr, No. 18-1432 (May 14,
2019). We decide this case in accordance with current Ninth Circuit precedent,
under which we have jurisdiction over Petitioner’s challenge to the denial of
deferral of removal under the CAT. See Pechenkov v. Holder, 705 F.3d 444, 448
(9th Cir. 2012). Because any determination by the Supreme Court that we lack
jurisdiction would have no effect on the outcome of this case, we proceed under
our existing caselaw.

                                           3